Requestor: Desmond J. O'Sullivan, Village Attorney Inc. Village of Old Field 112 Maple Place Port Jefferson, New York 11777
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have informed us that located in your village is an area known as Crane Neck which is a property association whose roads have never been accepted by the village as dedicated public highways. You ask whether the village may pass laws regulating traffic on these roads; whether three or four-way stop signs may be installed at intersections of these roads; and whether 20 mile per hour speed limits may be established in conjunction with the four-way stop signs.
Your first question is whether there is authority to impose traffic regulations on these private roads. Traffic regulations and speed limits may be established by a village with respect to "highways", which for these purposes include private roads open to public motor vehicle traffic (id., §§ 1640, 1643). Under section 1643, a speed limit applicable throughout a village may not be established at less than 30 miles per hour. On designated highways within a village, a speed limit may be established at not less than 25 miles per hour, except that school speed limits may be established at not less than 15 miles per hour on any portion of a highway passing a school building for not more than 300 feet in either direction from the building line of a school abutting on the highway (id., § 1643). Thus, if the roads in this area of your village are "highways", as defined in section 1643 of the Vehicle and Traffic Law, speed limits may be etablished at not less than 25 miles per hour with the exception of highways in the vicinity of schools. A village-wide speed limit may be established at not less than 30 miles per hour.
Under section 1640(a)(1) of the Vehicle and Traffic Law, if these roads constitute highways as defined above, the village may establish stop signs at one or more entrances to any intersection. This provision would permit the establishment of a four-way stop sign and is not linked to the establishment of speed limits.
We conclude that a village may enact traffic regulations on private roads that are open to public motor vehicle traffic.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.